F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                           FEB 18 1997
                             FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    UNITED STATES OF AMERICA,

                Plaintiff-Appellee,

    v.                                                   No. 96-1114
                                                       (D.C. No. 96-S-8)
    KARL T. CROSBY,                                       (D. Colo.)

                Defendant-Appellant.




                             ORDER AND JUDGMENT *



Before TACHA, EBEL, and BRISCOE, Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The case is therefore

ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      Petitioner Karl T. Crosby appeals the district court’s denial of a motion

pursuant to 28 U.S.C. § 2255, wherein the district court found no defect in

defendant’s conviction for carrying a firearm in violation of 18 U.S.C. § 924(c),

even in the aftermath of Bailey v. United States, 116 S. Ct. 501 (1995). On de

novo review, see United States v. Cox, 83 F.3d 336, 338 (10th Cir. 1996), we

agree that Bailey does not affect this case.

      Petitioner was arrested after consummating a drug transaction while seated

in the back seat of a car driven by an agent of the Drug Enforcement Agency.

Petitioner’s car was parked approximately three feet from the car in which the

transaction actually occurred. After petitioner was taken into custody, a search of

his vehicle revealed a loaded .380 Browning semi-automatic pistol underneath the

driver’s side seat.

      This appeal concerns “the application of Bailey in a case where the

defendant pled guilty to a charge that he used or carried a firearm during and in

relation to a drug trafficking offense in violation of 18 U.S.C. § 924(c)(1),” and

our inquiry is “whether there is an adequate factual basis for his guilty plea.”

United States v. Barnhardt, 93 F.3d 706, 709-10 (10th Cir. 1996). Our analysis

treats a district court’s acceptance of a guilty plea as a finding of an adequate

factual basis for the plea, and we review that finding for clear error. See id.. at




                                          -2-
710. If we find facts supporting either “use” or “carry” under § 924(c)(1), the

conviction must be sustained. See id. at 710-11.

      Petitioner argues that the modification of the law relative to the

circumstances constituting “use” of a firearm in relation to a drug trafficking

offense effected by the Supreme Court in Bailey should afford him relief. We

disagree.

      We agree with petitioner’s argument that, in light of Bailey, the facts do

not support a conviction for “use” of a firearm under § 924(c)(1). However,

Bailey does not conflict with or impact this circuit’s line of cases respecting the

“carry” prong of § 924(c)(1). See United States v. Miller, 84 F.3d 1244, 1259-60

(10th Cir.), cert. denied, 117 S. Ct. 443 (1996) (collecting cases). Specifically,

those cases hold that when a car is used, “carrying a weapon” denotes “a less

restrictive meaning than carrying on the person.” United States v. Cardenas, 864

F.2d 1528, 1535 (10th Cir. 1989). Since the means of carrying is the car itself,

rather than the defendant’s person, the weapon need not be readily at hand, so

long as the defendant knowingly exercises dominion and control over it. See

Miller, 84 F.3d at 1258-59 (citing Cardenas, 864 F.2d at 1535-36, as

supplemented by United States v. Ross, 920 F.2d 1530, 1532 (10th Cir.1990)).

Thus, when a car is involved, the government must prove only “that the defendant

transported a firearm in a vehicle and that he had actual or constructive


                                          -3-
possession of the firearm while doing so.” Id. at 1259. Contrary to petitioner’s

argument, the government need not prove that a defendant intended to use the

gun.

       As mentioned above, petitioner’s loaded semi-automatic was under the

front seat of his car which was parked three feet from the car in which the drug

trafficking offense took place. Petitioner does not deny ownership of the gun and

knowing it was in his car. We agree with the district court that the loaded gun

had been transported in petitioner’s vehicle and was available to petitioner, in

close proximity to where he effectuated his illegal drug transaction. See . Vol. I

at 23-24. Accordingly, the district court did not err in concluding that petitioner

transported the weapon and possessed the requisite dominion and control over it

to support his guilty plea for “carrying” under § 924(c)(1).

       Petitioner’s application to proceed in this court in forma pauperis is

GRANTED, and the judgment of the United States District Court for the District

of Colorado is AFFIRMED. The mandate shall issue forthwith.



                                                     Entered for the Court



                                                     David M. Ebel
                                                     Circuit Judge



                                          -4-